Title: To Thomas Jefferson from Alexander Garrett, 3 October 1821
From: Garrett, Alexander
To: Jefferson, Thomas


Dear Sir
Charlottesville
3d October 1821.
I send you herewith a list of drafts furnished me this evening by Mr. Brockenbrough, which he states will be wanting before you return from Bedford. by his note he wishes a check for $3000. to meet those drafts. and to pay for a waggon purchased for the University, I have therefore drawn a check for the $3000.  for your approval. if you deem it proper. otherwise the check can be returned, I also send you two other checks to meet the drafts to Perry & Co Johnson herewith also sent for your inspection,I would have come up myself to have seen you  on this business but cannot leave home. and If I understood you aright you set out to Bedford tomorrow.Very Respectfully Your Mo. Obt ServantAlex: Garrett